DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-10) in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that the method explicitly requires a control unit, that the method claims and the apparatus claims are identical, and further that the interpretation of the Applicant’s Specification does not support an interpretation of the method claims as allowing a manual operations of the rotting device (Applicant’s response, Pgs. 8-10).  This is not found persuasive because the restriction of Invention (I) directed towards a method and Invention (II) directed towards an apparatus is proper if it can be shown that the inventions are distinct. The inventions can be shown to be distinct if either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. See MPEP §806.05(e). Presently, the organic material can be placed by hand into a closed rotary drum composting device in an open ambient area exposed to the sun, an individual can rotate the container by hand from a turning angle of 225° and 315° and can stop turning the rotary drum composting device by hand within the turning angle of 225° and 315°. Therefore, because the rotary drum composting device can be performed by hand Inventions (I) and (II) are distinct.
Moreover, Applicant’s arguments that the recited limitations of method claims 1 and 2 are identical to device claim 11, and that the “disclosure of the application does not support any interpretation of the method claims as allowing a manual operation of the rotting device” (Applicant’s response, Pg. 9) have been considered, but are moot. In determining whether a restriction is proper between Inventions (I) and (II), consideration of whether the claim limitations between the claims of Inventions (I) and (II) and an interpretation the disclosure of the application are not factors to be considered. Emphasis added. Rather, MPEP 806.05(e) expressly provides that a restriction is proper where “the inventions can be shown to be distinct if either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.”
Applicant further argues that no serious search burden exists on the Office because the claim limitations of claims 1 and 11 provide overlapping keywords (Applicant’s response, Pg. 10). However, the Applicant is informed that the Examiner does not find this argument persuasive. A serious burden exists where a different field of search is required. Such that, where it is necessary for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, different search text strings, or employing search queries, a different field of search is shown, even though the two are classified together). The indicated field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Furthermore, the two groups have diverging subject matter that require employing different search queries. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 (Invention II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 12, 2022.

Duplicate Claim, Warning
Applicant is advised that should claim 8 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith-Sebasto et al. (US20120196357A1, see IDS 07/01/2020, hereinafter referred to as Smith-Sebasto).
Regarding claim 1, Smith-Sebasto teaches a method for rotting an organic material (Para [0028]-[0036], discloses a method for input organic material to be placed in a digesting vessel that undergoes aerobic digestion), the method comprising:
	rotting an organic material in at least one pivoted rotting chamber of a rotting device (FIGS. 1 and 3, digestor vessel 200) for a rotting time (Para [0022] and [0026]-[0028], the input material is present in the digester vessel for a dwell time, where the input material is present for a five-day throughput cycle), the rotting device comprising a control unit (Abstract, process controller; Para [0010], process controller) and a chamber drive unit (Para [0013], motorized direct-drive system comprising a motor and a gearbox attached to said base frame and coupled to said drum), wherein the control unit operates the chamber drive unit such that the at least one rotting chamber turns during a turning time (Para [0034], the vessel rotates typically once per hour; Para [0032], the operating switch is engaged so that the drum composter makes one rotation) and halts during a halting time (Para [0032], the operating switch for the drum composter (i.e., digesting vessel 200) is engaged so that it makes one rotation after the input material has emptied from the shredder, it would naturally flow from where the drum composter operating switch is engaged that the drum composter was halted for a threshold period of time while the input material entered the drum composter; Para [0033], the operator disengages the drum operating switch, it would naturally flow that where the operating switch is disengaged after the off-loading of the composted input material that the drum composter is halted for a threshold period of time), and the at least one rotting chamber turns by a turning angle in a range from 225 to 315 during the turning time (Para [0034]-[0036], the digester vessel turns at least one rotation (i.e., 360° rotation) within one hour).
Regarding claim 2, Smith-Sebasto teaches further comprising the steps of:
feeding an organic material into the at least one pivoted rotting chamber of the rotting device (Para [0029] and [0031]-[0032], shredded food scraps and wood shavings are conveyed to the input port of the digester vessel; FIGS. 1 and 2, input port 210);
rotting the organic material in the at least one rotting chamber for the rotting time (Abstract; Para [0034]-[36], the input material undergoes aerobic digestion within the digester vessel for the 5-day processing period);
turning the at least one rotting chamber with the chamber drive unit of the rotting device during the rotting time (Para [0038], motorized direct-drive shaft controls the drive shaft that turns the digester vessel); and
exhausting the rotted organic material from the at least one rotting chamber after the rotting time (Para [0033], the digester vessel comprises a discharge door where digested feedstock exists the digester vessel), wherein the control unit operates (Para [0010], process controller for communicating with and operating the vessel; Para [0026], the apparatus is self-contained to provide for a continuous input of feedstock to generate organic compost material) a cover drive unit of the rotting device and the cover drive unit moves a cover of the rotting chamber back and forth such that a port of the rotting chamber is opened during feeding (Para [0031]-[0034], where the input port is opened during a period of time in which input material enters the digesting vessel and is closed during the aerobic digestion that occurs during the rotation) and exhausting the organic material (Para [0033], off-loading of the compost is conducted and the digested compost tumbles out from the discharge door and into a collection system and once the digested compost has been off-loaded the discharge door is closed) and closed during rotting of the organic material (Para [0031]-[0034], where the input door and discharge door are closed during the aerobic digestion process where digesting vessel 200 rotates).
Regarding claim 3, Smith-Sebasto teaches wherein the rotting chamber is fed when the port of the rotting chamber faces a direction opposite to gravity and the rotting chamber is exhausted when the port faces in a direction towards gravity (see FIGS. 1 and 3, Para [0010] input port 210 on top of digesting vessel 200; Para [0033] discharge door 280 is located on the end of the digestion vessel).
Regarding claim 4, Smith-Sebasto teaches wherein the rotting chamber is halted (Para [0032], the operating switch for the drum composter (i.e., digesting vessel 200) is engaged so that it makes one rotation after the input material has emptied from the shredder; Para [0033], the operator disengages the drum operating switch) and turned during a turning time by a turning angle of 270° (Para [0034]-[0036], digesting vessel 200 turns one rotation (i.e., 360°) and completes the rotation in one hour). It would naturally flow from where the drum composter operating switch is engaged that the drum composter was halted for a threshold period of time while the input material entered the drum composter (i.e., digesting vessel 200), and moreover, it would further naturally flow that where the operating switch is disengaged after the off-loading of the composted input material that the drum composter (i.e., digesting vessel 200) is halted for a threshold period of time. One having ordinary skill in the art would appreciate and recognize that the halting of the rotation of the digesting vessel to convey input material into the drum composter (i.e., digesting vessel 200) (Para [0032]) is halted for a threshold period of time that would necessarily include, at least, 1 to 2 hours.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8 and 10, Smith-Sebasto teaches wherein the rotting chamber is automatically fed via a feeding line of a feeding unit (Para [0010], a processing controller communicates with the digesting vessel; Para [0026], discloses a self-contained continuous process of input feedstock; see FIG. 1, hopper 110 and auger 130 that automatically feeds the material into digesting vessel 200) and that the rotting chamber is automatically exhausted via an exhausting line of an exhausting unit (Para [0010], processing controller communicates with the digesting vessel; Para [0026], discloses a self-contained continuous process to generate an output of organic compost material; see FIGS. 1 and 2, Para [0046], where the digested feedstock exits the digesting vessel through the discharge door 280 and is feed through finishing screener 400 and is collected in a desired receptacle). 
Regarding claim 9, as discussed above, Smith-Sebasto teaches wherein the rotting chamber is automatically exhausted via an exhausting line of an exhausting unit (Para [0010], processing controller communicates with the digesting vessel; Para [0026], discloses a self-contained continuous process to generate an output of organic compost material; see FIGS. 1 and 2, Para [0046], where the digested feedstock exits the digesting vessel through the discharge door 280 and is feed through finishing screener 400 and is collected in a desired receptacle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Fahnestock et al. (US5451523A, hereinafter referred to as Von Fahnestock).
Regarding claim 1, Von Fahnestock discloses a method for rotting an organic material (Col. 2 ln. 37-46, discloses a method for processing organic waste material), the method comprising:
rotting an organic material in at least one pivoted chamber of a rotting device (FIGS. 1-3; Col. 4 ln. 9-18, placing organic waste material in at least one reactor vessel; Abstract, reactor vessel rotates about its axis) for a rotting time (Col. 18 ln. 38-43, retention time of three days within the reactor vessel), the rotting device comprising a control unit (Abstract, a process control computer controls the prime mover which operatively connects to rotate the reactor vessel about its axis) and a chamber drive unit (Col. 19 ln. 11-22, rotation of the reactor vessel can be accomplished by a cog drive, friction wheel drive, and a hub motor), wherein the control unit operates the chamber drive unit such that the at least one rotting chamber turns during a turning time (Abstract, a process control computer controls the prime mover which operatively connects to rotate the reactor vessel about its axis; Col. 17 ln. 4-12, the reactor vessel rotates to increase as circulation to more interior portions of the processing mass to replenish depleted oxygen and purge carbon dioxide and aid in equilibrium of the temperature inside the reactor vessel; Col. 22 ln. 49-52, where the reactor vessel is rotated during the processing portion of the composting cycle which is about 72 hours or less) and halts during a halting time, (Col. 23 ln. 6-14, the reactor vessel stops its rotation at its “at home position” as depicted in FIGS. 5, 6, and 8), and the at least one rotting chamber turns by a turning angle in a range from 225° to 315° during the turning time (Col. 20 ln. 41-43, reactor vessel rotates in a clockwise rotation; FIGS. 5 and 6; Col. 22 ln. 36-39, reactor vessel rotates in a clockwise by the prime mover).
Von Fahnestock discloses that the reactor vessel during composting rotates in a clockwise direction around its axis (Abstract) to provide for optimum temperature and oxygenation of the material within the reactor vessel (Col. 17 19-33), moreover, Von Fahnestock discloses convolutions 90-96 that assist in preventing compaction of the material, fluff and softly move the material is being rotated, and assist with loading and unloading the reactor vessel (FIG. 11; Col. 22 ln. 31-56).
Von Fahnestock discloses that convolutions 90-96 extend within a corkscrew rotation clockwise about the circumference (FIG. 11) and that the function of the convolutions are to mix and fold the material inside the reaction vessel to equilibrate the temperature and provide oxygenation (Col. 17 19-33), one of ordinary skill in the art would appreciate and recognize that the reactor vessel of Von Fahnestock would have to make at least one full rotation (360°) in a clockwise direction in order to mix and fold the material inside. Additionally, in order for the material in the reactor vessel to continue to equilibrate the temperature and oxygenate throughout the reaction time to reach stabilization (i.e., 64 hours or less) (Col. 24 ln. 15-18, where the material can be stabilized in a period of 64 hours or less), the reactor vessel has to continually rotate 360°. If the reactor vessel of Von Fahnestock were to not make a full rotation in a clockwise direction, the temperature and oxygenation of the material would not be able to equilibrate and the reactor would not function as desired by Von Fahnestock. Lastly, for the structure of Von Fahnestock to function for the intended use of composting, the material must be mixed to equilibrate the temperature and to oxygenate the material within the reactor vessel, to accomplish the temperature equilibrium and oxygenation the reactor vessel must make at least one full rotation to mix and fold the material upon itself.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the rotation of the reactor vessel disclosed in Von Fahnestock completes at least one full rotation to provide for temperature equilibrium and oxygenation as the material mixes within the reactor vessel.
Regarding claim 4, Von Fahnestock discloses wherein the rotting chamber is halted (Col. 23 ln. 6-14, the reactor vessel stops its rotation at its “at home position” as depicted in FIGS. 5, 6, and 8) and turned during a turning time by a turning angle of 270° (Col. 20 ln. 41-43, reactor vessel rotates in a clockwise rotation; FIGS. 5 and 6; Col. 22 ln. 36-39, reactor vessel rotates in a clockwise by the prime mover; Col. 22 ln. 49-52, where the reactor vessel is rotated during the processing portion of the composting cycle which is about 72 hours or less).
As discussed above in the rejection of claim 1, for the structure of Von Fahnestock to function for the intended use of composting, the material must be mixed to equilibrate the temperature and to oxygenate the material within the reactor vessel, to accomplish the temperature equilibrium and oxygenation the reactor vessel must make at least one full rotation to mix and fold the material upon itself.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the rotation of the reactor vessel disclosed in Von Fahnestock completes at least one full rotation to provide for temperature equilibrium and oxygenation as the material mixes within the reactor vessel.
Regarding claim 5, Von Fahnestock discloses wherein the rotting chamber is turned by a turning angle in a range from 45° to 135° (Col. 20 ln. 41-43, reactor vessel rotates in a clockwise rotation; FIGS. 5 and 6; Col. 22 ln. 36-39, reactor vessel rotates in a clockwise by the prime mover; Col. 17 ln. 4-12, the reactor vessel rotates to aid in equilibrium of the temperature inside the reactor vessel) when a temperature of the organic material measured by a temperature sensor associated with and arranged within the rotting chamber exceeds 70 °C (Col. 2 ln. 54-55, temperature rises above 70 °C to about 80 °C).
As discussed above in the rejection of claim 1, for the structure of Von Fahnestock to function for the intended use of composting, the material must be mixed to equilibrate the temperature and to oxygenate the material within the reactor vessel, to accomplish the temperature equilibrium and oxygenation the reactor vessel must make at least one full rotation to mix and fold the material upon itself.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the rotation of the reactor vessel disclosed in Von Fahnestock completes at least one full rotation to provide for temperature equilibrium and oxygenation as the material mixes within the reactor vessel.
Regarding claim 6, Von Fahnestock discloses wherein the organic material is exhausted from the rotting chamber when a temperature of the organic material measured by a temperature sensor associated with and arranged within the rotting chamber (Abstract, sensor wand within the reactor vessel for sensing temperature) reaches 70 °C (Col. 2 ln. 54-55, temperature rises above 70 °C) and stays at a temperature in a range from 55 °C to 65 °C (Col. 2 ln. 56-58, temperature falls and stabilizes between 60 °C to 61 °C) for at least an hour (Col. 24 ln. 15-18, where the material can be stabilized in a period of 64 hours or less) after reaching 70 °C (Col. 2 ln. 56-58, after reaching 70 °C to 80 °C the temperature is stabilized from 60 °C to 61 °C; Col. 24 ln. 15-18, the process of composting the organic waste material produces sufficiently stabilized humus in a period of about 72 hours or less; FIG. 11, Col. 22 ln. the reactor vessel is unloaded).
One having ordinary skill in the art would appreciate and recognize that Von Fahnestock discloses that the process of composting the organic waste material occurs within 72 hours or less and the composted organic material is unloaded (Col. 24 ln. 15-18), the initial temperature rise to 70 °C to 80 °C occurs within 8-10 hours (Col. 2 ln. 54-55), the temperature is then stabilized at 60 °C to 61 °C for approximately 0 to 64 hours (Col. 2 ln. 56-58, where the temperature is stabilized after a period of 8-10 hours and of the total 72 hours or less processing time) which would necessarily result in a range of time that overlaps the claimed invention of “at least one hour.”
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7, Von Fahnestock wherein the rotting chamber is turned by a turning angle in a range from 45° to 135° (FIGS. 5 and 6; Col. 22 ln. 36-39, reactor vessel rotates in a clockwise by the prime mover) when a temperature of the organic material measured by a temperature sensor associated with and arranged within the rolling chamber exceeds 70 °C (Col. 3 ln. 56-68, monitoring the environment of the microbial growth inside the reactor vessel, where control of the microbial growth environment includes agitation of the organic waste material to aid in equilibrating the temperature of the organic waste material; Abstract, sensor wand within the reactor vessel for sensing temperature; Col. 2 ln. 54-56, the preferred to allow the temperature to rise above 70 °C to about 80 °C) and the organic material is exhausted from the rotting chamber when the temperature of the organic material measured by the temperature sensor reaches 70 °C and stays at a temperature in a range from 55 °C to 65 °C (Col. 2 ln. 56-58, temperature falls and stabilizes between 60 °C to 61 °C) for at least an hour (Col. 24 ln. 15-18, where the material can be stabilized in a period of 64 hours or less) after reaching 70 °C (Col. 2 ln. 56-58, after reaching 70 °C to 80 °C the temperature is stabilized from 60 °C to 61 °C; Col. 24 ln. 15-18, the process of composting the organic waste material produces sufficiently stabilized humus in a period of about 72 hours or less; FIG. 11, Col. 22 ln. the reactor vessel is unloaded).
As discussed above in the rejection of claim 1, for the structure of Von Fahnestock to function for the intended use of composting, the material must be mixed to equilibrate the temperature and to oxygenate the material within the reactor vessel, to accomplish the temperature equilibrium and oxygenation the reactor vessel must make at least one full rotation to mix and fold the material upon itself.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the rotation of the reactor vessel disclosed in Von Fahnestock completes at least one full rotation to provide for temperature equilibrium and oxygenation as the material mixes within the reactor vessel.
One having ordinary skill in the art would appreciate and recognize that Von Fahnestock discloses that the process of composting the organic waste material occurs within 72 hours or less and the composted organic material is unloaded (Col. 24 ln. 15-18), the initial temperature rise to 70 °C to 80 °C occurs within 8-10 hours (Col. 2 ln. 54-55), the temperature is then stabilized at 60 °C to 61 °C for approximately 0 to 64 hours (Col. 2 ln. 56-58, where the temperature is stabilized after a period of 8-10 hours and of the total 72 hours or less processing time) which would necessarily result in a range of time that overlaps the claimed invention of “at least one hour.”
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 8 and 10, Von Fahnestock discloses wherein the rotting chamber is automatically fed via a feeding ling of a feeding unit and the rotting chamber is automatically exhausted via an exhausting line of an exhausting unit (FIG 1, Col. 17 ln. 37-38, which depicts a hopper-type mixer that feeds the organic waste material into the reactor vessel; FIG. 11, Col. 22 ln. the reactor vessel is unloaded, where the convolutions, fins having a radial line, assist in unloading the composted organic material from the reactor vessel).
`	Regarding claim 9, Von Fahnestock discloses wherein the rotting chamber is automatically exhausted via an exhausting line of an exhausting unit (FIG. 11, Col. 22 ln. the reactor vessel is unloaded, where the convolutions, fins having a radial line, assist in unloading the composted organic material from the reactor vessel).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731